Title: General Orders, 26 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Friday October 26. 1781
                     Parole
                     Countersigns
                  
                  For the day tomorrow
                  Major General St ClairLieutenant Colonel HarmarMajor EdwardsBrigade Major CoxThe Maryland Brigade to furnish the Guards and Fatigue Parties for York tomorrow.
                  The Badness of the weather preventing General Wayne’s Brigade from working to day they will consider themselves for that duty tomorrow.
               